F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 17 1998
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 JAMES JOSEPH OWENS,

          Plaintiff-Appellant,

               v.                                       No. 98-1023
                                                    (D.C. No. 97-Y-308)
 WARDEN HURLEY,                                          (D. Colo.)

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      James Joseph Owens, a federal inmate appearing pro se, appeals the district

court’s dismissal of his action filed pursuant to 28 U.S.C. § 547 and 18 U.S.C. §



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1514. We affirm.

      Owens filed a criminal complaint in federal district court pursuant to 28

U.S.C. § 547 and 18 U.S.C. § 1514, claiming various government officials had

interfered with his ability to litigate a separate civil action against the United

States Bureau of Prisons in the United States Court of Appeals for the District of

Columbia. Among other things, he claimed the officials tampered with his legal

mail, refused to comply with court orders, and denied his requests to contact

opposing counsel by telephone. The district court, liberally construing the pro se

complaint, determined Owens did not have standing to assert claims pursuant to

28 U.S.C. § 547 and 18 U.S.C. § 1514 and dismissed the action.

      Owens clearly does not have standing to prosecute a criminal action

pursuant to 28 U.S.C. § 547, which defines the duties of a United States Attorney

to prosecute or defend for the United States Government. Moreover, 18 U.S.C. §

1514 provides that a district court may issue a restraining order or a protective

order prohibiting harassment of a victim or witness, upon application of an

attorney for the Government. Owens is not an attorney for the United States.

      We AFFIRM the district court’s dismissal of this action for lack of

standing. The mandate shall issue forthwith.

                                                Entered for the Court

                                                Mary Beck Briscoe
                                                Circuit Judge


                                          -2-